ORDER
PER CURIAM
AND NOW, this 18th day of April, 2017, the Application to File Reply in Further Support of Petition for Allowance of Appeal is DENIED as moot. The Petition for Allowance of Appeal is GRANTED. The issues as stated by petitioner are:
(1) Whether, in an issue of first impression and of critical statewide importance, the Superior Court Majority violated longstanding precedent and deviated from existing law when it imposed upon a staffing agency a duty in negligence requiring it to protect the public against intentional acts of a former employee, in circumstances where: (i) there was no allegation that the staffing agency had notice that the employee had committed the same or similar offenses while employed with the agency; and (ii) the intentional acts occurred in a different state, two years after the employee’s employment relationship with the staffing agency ended?
(2) Whether, in an issue of first impression and statewide importance, the Superior Court Majority violated well-established rules of civil procedure and longstanding precedent by supplying facts, and then relying on those facts for its conclu*1264sions, in circumstances where those facts clearly do not appear in Plaintiffs’ Complaint?
Justice Mundy did not participate in the consideration or decision of this matter.